         Case 2:20-ap-01022-VZ Doc 41 Filed 05/14/20                                Entered 05/14/20 21:22:08                Desc
                             Imaged Certificate of Notice                           Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
Liu,
              Plaintiff                                                                           Adv. Proc. No. 20-01022-VZ
Jia,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: scarranza                    Page 1 of 1                          Date Rcvd: May 12, 2020
                                      Form ID: pdf031                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 14, 2020.
pla            +Hong Liu,    Law Offices of Benjamin Taylor,   1880 Century Park East,    Suite 714,
                 Los Angeles,    Los Angeles, CA 90067-1618
dft            +Yueting Jia,    91 Marguerite Drive,   Rancho Palos Verdes, CA 90275-4476

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 14, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 12, 2020 at the address(es) listed below:
              Benjamin Taylor     on behalf of Plaintiff Hong Liu btaylor@taylorlawfirmpc.com
              Lei Lei Wang Ekvall    on behalf of Defendant Yueting Jia lekvall@swelawfirm.com,
               lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
              Robert S Marticello    on behalf of Defendant Yueting Jia Rmarticello@swelawfirm.com,
               gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
              United States Trustee (LA)    ustpregion16.la.ecf@usdoj.gov
                                                                                            TOTAL: 4
                                               Case 2:20-ap-01022-VZ Doc 41 Filed 05/14/20                                     Entered 05/14/20 21:22:08            Desc
                                                                   Imaged Certificate of Notice                                Page 2 of 3


                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Lei Lei Wang Ekvall, State Bar No. 163047
                                                                   2 lekvall@swelawfirm.com
                                                                     Robert S. Marticello, State Bar No. 244256                           FILED & ENTERED
                                                                   3 rmarticello@swelawfirm.com
                                                                     3200 Park Center Drive, Suite 250
                                                                   4 Costa Mesa, California 92626                                               MAY 12 2020
                                                                     Telephone:    714 445-1000
                                                                   5 Facsimile:    714 445-1002                                            CLERK U.S. BANKRUPTCY COURT
                                                                                                                                           Central District of California
                                                                                                                                           BY carranza DEPUTY CLERK
                                                                   6 Attorneys for Defendant Yueting Jia
                                                                   7
                                                                   8                                UNITED STATES BANKRUPTCY COURT

                                                                   9                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                  10                                         LOS ANGELES DIVISION
                                                                  11 In re                                                  Case No. 2:19-bk-24804-VZ
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-ϭϬϬϬͻ&Ăǆϳϭϰϰϰϱ-1002




                                                                  12 YUETING JIA,                                           Chapter 11
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13                                      Debtor.           Adv No. 2:20-ap-01022-VZ
                                                                  14                                                        ORDER: (1) GRANTING, IN PART, AND
                                                                       HONG LIU, an individual,                             DENYING, IN PART, DEFENDANT'S
                                                                  15                                                        MOTION TO DISMISS COMPLAINT
                                                                                                         Plaintiff,         UNDER FEDERAL RULE OF CIVIL
                                                                  16                                                        PROCEDURE 12(b) FOR FAILURE TO
                                                                                   v.                                       STATE A CLAIM; AND (2) CONTINUING
                                                                  17                                                        STATUS CONFERENCE
                                                                     YUETING JIA, an individual; and DOES 1
                                                                  18 through 20, inclusive,                                 Hearing
                                                                                                                            Date:        May 7, 2020
                                                                  19                                   Defendant.           Time:        1:30 p.m.
                                                                                                                            Place:       Courtroom 1368
                                                                  20                                                                     United States Bankruptcy Court
                                                                                                                                         Edward R. Roybal Federal Building
                                                                  21                                                                     255 E. Temple Street,
                                                                                                                                         Los Angeles, CA 90012
                                                                  22
                                                                  23               On May 7, 2020, a hearing was held in the above-captioned Court on the Motion to

                                                                  24 Dismiss Complaint Under Federal Rule of Civil Procedure 12(B) for Failure to State a Claim

                                                                  25 [Docket No. 17] (the "Motion") filed by Defendant Yueting Jia (the "Defendant") to dismiss the

                                                                  26 Complaint to Determine Non-Dischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(2)(A) and
                                                                  27 11 U.S.C. § 523(a)(2)(B) [Docket No. 1] (the "Complaint") filed by filed by Hong Liu (the

                                                                  28 "Plaintiff"). Appearances were as noted on the record of the hearing on the Motion.


                                                                       2824121.2                                           1
                                               Case 2:20-ap-01022-VZ Doc 41 Filed 05/14/20                                       Entered 05/14/20 21:22:08       Desc
                                                                   Imaged Certificate of Notice                                  Page 3 of 3


                                                                   1               Having considered the Motion, the Plaintiff's Memorandum of Points and Authorities in

                                                                   2 Support of Opposition to Defendant's Motion to Dismiss [Docket No. 33], the Reply to Plaintiff's
                                                                   3 Motion to Dismiss Complaint Under Federal Rule of Civil Procedure 12(b) for Failure to State a
                                                                   4 Claim [Docket No. 35], any other pleadings submitted in support of the Motion or in opposition to
                                                                   5 the Motion, and the arguments of counsel at the hearing and based on the conclusions of law
                                                                   6 stated by the Court on the record,
                                                                   7               IT IS ORDERED that:
                                                                   8               1.     The Motion is granted as to Count 1 of the Compliant and is denied as to Count 2

                                                                   9 of the Complaint.

                                                                  10               2.     Count 1 of the Complaint is dismissed with leave for the Plaintiff to file and serve
                                                                  11 an amended Complaint by May 28, 2020.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-ϭϬϬϬͻ&Ăǆϳϭϰϰϰϱ-1002




                                                                  12               3.     The Defendant's deadline to file and serve a response to the Complaint or the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 amended Complaint is June 25, 2020.
                                                                  14               4.     The status conference in the adversary proceeding is continued from June 25, 2020,
                                                                  15 at 10:00 a.m. to July 30, 2020 at 10:00 a.m., and

                                                                  16               5.     The parties must file and serve a joint status report by July 16, 2020, using this
                                                                  17 FRXUW¶VVWDWXVUHSRUWIRUPSRVWHGRQWKLVFRXUW¶VZHESDJH.
                                                                  18                                                       ###
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23

                                                                  24 Date: May 12, 2020

                                                                  25

                                                                  26
                                                                  27

                                                                  28


                                                                       2824121.2                                             2
